Citation Nr: 1545642	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  09-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability manifested by left knee pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988 and from January 2005 to April 2006, including service in Afghanistan from March 2005 to March 2006.

The Board previously denied the appeal for service connection for a bilateral knee disorder in October 2000. The Veteran did not appeal.  In January 2007, he filed an application to reopen the claim for entitlement to service connection for a bilateral knee disorder.  In December 2012, the Board reopened and remanded the claim for further development.  In June 2013, the RO granted service connection for the right knee, constituting a full grant of the benefit as to the right knee. Therefore, the only remaining issue on appeal is entitlement to service connection for the left knee.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2. The Veteran left knee pain has manifested to a compensable degree and has not been attributed to a known clinical diagnosis.


CONCLUSION OF LAW

A disability manifested by left knee pain was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness. 38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317(a). A Persian Gulf veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(e). The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016. By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 

Objective indications of chronic disability include both 'signs' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. The signs and symptoms which may be manifestations of undiagnosed illness include joint pain. 38 U.S.C.A. §§ 1117(g)(5); 38 C.F.R. § 3.317(b)(5).

The Veteran served in the Southwest Asia theater of operations between March 2005 and March 2006, during the Persian Gulf War.  Therefore, he is a Persian Gul veteran as defined by the regulations.  Next, he has experienced left knee pain since that time which is accurately characterized as an undiagnosed illness as it has not been attributed to a known clinical diagnosis. 

His VA medical treatment records consistently refer to his having left knee pain, but the only diagnosis is for arthralgia, which "is defined as pain in a joint."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). All of the left knee X-rays show no abnormality.  While he complained of knee pain during his first period of active duty in the 1980s, it appears that this pain resolved and is unrelated to the pain he reports since his service in Afghanistan.  Therefore, left knee pain constitutes an undiagnosed illness that is most similar to, but is not a diagnosis of, arthritis.

Next, the regulations provide that, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. 38 C.F.R. § 4.40.

As the Board has contemplated undiagnosed left knee pain as analogous to arthritis, Diagnostic Code (DC) 5010 instructs that arthritis to be rated under DC 5003, which, in turn, provides a minimum 10 percent rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain. See 38 C.F.R. § 4.71a. Limitation of motion may be used to rate disabilities of the joints of the knees and the provisions of 38 C.F.R. § 4.59  have a bearing even with respect to joint disorders that do not involve arthritis.  See Burton v. Shinseki, 25 Vet. App. 1   (2011) (38 C.F.R. § 4.59  provides for a minimum 10 percent rating for painful, unstable, or malaligned joints that involve residuals of injuries in non-arthritis contexts). 

The medical treatment records include several objective indications of compensable chronic disability.  The VA medical treatment records repeatedly report complaints of left knee pain, dating back to 2005. In a January 2013 VA examination, the examiner reported that the Veteran's left knee flexion ended at 130 degrees, while the normal endpoint is 140 degrees. These objective indications of chronic left knee disability have existed for six months or more. 

In sum, the undiagnosed chronic disability of the left knee discussed above is analogous to arthritis.  Under 38 C.F.R. § 4.59, the symptoms of pain and limitation of motion is deemed to have manifested to a degree of 10 percent or more, the minimum compensable rating for the joint, not later than December 31, 2016.  Therefore, the disability manifested by left knee pain resulted from an undiagnosed illness and service connection is warranted.

As the benefits sought have been granted in full, discussion of the Veterans Claims Assistance Act of 2000 is unnecessary.


ORDER

Service connection for a disability manifested by left knee pain is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


